DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/JP2015/050512 filed January 9, 2015, which claims foreign priority to Japan Document No. 2014-006445 filed January 17, 2014.
Status
This Office Action is in response to Applicant Amendment and Remarks filed on June 3, 2021 in which Claims 1 and 6 are amended to change the breadth of the claims and Claim 10 has been added. Claims 1-10 are pending in the instant application.  Claim 8 has been withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-7, 9 and 10 will be examined on the merits herein.  
Rejections Withdrawn
Applicant's arguments, see page 1, 5th and 6th paragraphs of the Remarks, filed June 3, 2021, with respect to Claim 6 has been fully considered and is persuasive. The rejection of Claim 6 under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Graveson et al  (WO 2012120071 A1) has been withdrawn in view of the amendment of Claim 6.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Graveson et al (WO 2012120071 A1, provided with the attached PTO-892).
	Applicants claim a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer, comprising 20 to 60% by mass of a water-soluble polymer relative to the anionically modified cellulose nanofiber, wherein the anionically modified cellulose nanofiber comprises an anion group obtained by oxidizing a hydroxyl group of a glucopyranose ring of the cellulose, or an anion group obtained by binding a hydroxyl group of a glucopyranose ring of the cellulose with an anion group via an ether bond or an ester bond, wherein a moisture content of the dry solid is 12% by mass or less, wherein the dry solid is not a dry solid obtained by freeze-drying, and wherein the dry solid is prepared by the process comprising adjusting an aqueous suspension containing the anionically modified cellulose nanofiber and the water-soluble polymer to pH 9 to 11, and then drying the aqueous suspension.
	The Graveson et al WO publication discloses in Example 4 (see page 6 of the reference) thereof anionic cellulose nanofibrils derived from the sulfuric acid hydrolysis of microcrystalline cellulose purified via dialysis against reverse osmosis purified/deionized water.  To the resultant suspension of nanofibrils (1000g, 8% solids by weight) was added an aqueous solution of Methocel A (methyl cellulose, supplier Dow Wolff, Mw ca. 180 kDa) (400g, 2% solids by weight) which is rendered visually homogeneous via gentle mechanical agitation. Graveson et al discloses the resultant viscous, composite gel was dehydrated by freeze drying to yield a finally divided powder (theoretical yield = 88 g).  The anionic cellulose nanofibrils disclosed in the Graveson et al publication embraces the anionically modified cellulose nanofiber recited in instantly claimed invention and the methyl cellulose embraces the water-soluble polymer recited in the instantly claimed invention.  The amount of anionic cellulose nanofibrils used in the Graveson et al publication is about 80g, based on the 8% solids in the 1000g suspension as disclosed in Example 4 of the Graveson et al publication and the amount of methyl cellulose calculates to 8g based on the 2% solids by weight of the 400g aqueous suspension as disclosed in Example 4 of the Graveson et al publication.  The mass amount of methyl cellulose in the finally divided powder calculates to be 10% relative to the anionic cellulose nanofibrils, (i.e., (8 ÷ 80) x 100%), which embraces and  falls within the 5 to 60% by mass of water-soluble polymer relative to the anionically modified cellulose nanofiber recited in instant Claim 1. The Graveson et al WO publication discloses that the anionic charge of the cellulose nanofibrils may be provided by carboxyl and carboxymethyl groups (see page 3, 5th paragraph) and the degree of substitution by the anionic group being from about 0.001 to about 2 (see page 4, 3rd paragraph), which covers and embraces the claimed information recited in instant Claims 2, 3 and 4.  The limitation recited in Claim 1 that involve the dry solid mixture has a moisture content of the dry solid is 12% by mass or less, and wherein the dry solid is not a dry solid obtained by freeze-drying does not overcome the instant rejection since it is known in the art that most materials that are freeze dried can be dried to 1-5% residual moisture, which meet the moisture content of the dry solid being 12% by mass In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.  Also, the preparation recited in Claim 1 that involve the process comprising adjusting an aqueous suspension containing the anionically modified cellulose nanofiber and the water-soluble polymer to pH 9 to 11 furthermore does not overcome the rejection since process limitations cannot impart patentability to a product that is not patentable distinguished over the prior art. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Graveson et al WO publication before him to obtain the instantly claimed to obtained the instantly claimed dry solid mixture of an anionically modified cellulose nanofiber and a water-soluble polymer in view of their closely related structures and the resulting expectation of similar storage stability. 
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. Applicants argument refer to Examples 5, 8 and 9 and Table 1 to support the patentability of the claimed subject matter by arguing that improvement with respect dispersity is unexpected by a person having ordinary skill in the art.  This argument is not persuasive since the dispersity for Vigorous stirring is 2 for both Example 8 and Example 9.  See paragraph no. [0031] on page 10 of the instant specification which recite that “[t]he amount of the water-soluble polymer added is 5 to In re Fields (CCPA 1962) 304 F2d 691, 134 USPQ 242.  The proportions must be critical, i.e., they must produce a difference in kind rather than degree.  In re Touvay et al. (CCPA 1958) 264 F2d 901, 121 USPQ 265; In re Selmi et al. (CCPA 1946) 156 F2d 96, 70 USPQ 197; In re Waite (CCPA 1948) 168 F2d 104, 77 USPQ 586.
Accordingly, the rejection of Claims 1-4 and 9 under 35 U.S.C. 103 as being unpatentable over Graveson et al (WO 2012120071 A1) publication is maintained for the reasons of record.

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on June 3, 2021, wherein the limitations in pending independent Claims 1, 5 and 6, as amended now have been changed; Claims 2-4 , 9and 10 depend from Claim 1; Claim 7 depends from Claim 5 .  The limitations in the amended claims have been changed and the breadth of Claims 1 and 6 have been changed.  Therefore, rejections from the previous Office Action, dated March 3, 2021, have been modified and are listed below.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Graveson et al (WO 2012120071 A1, provided with the attached PTO-892) as applied to Claims 1-4 and 9 above, and further in view of Laborie et al (US Publication No. 2009/0192264 A1).
Applicants claim the dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer of claim 1, wherein the water-soluble polymer comprises a carboxymethyl cellulose or a salt thereof.
The information disclosed in the Graveson et al WO publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer differs from the information disclosed in the Graveson et al WO publication by claiming that the water-soluble polymer comprises a carboxymethyl cellulose or a salt thereof.
	The Laborie et al US publication discloses a method for making a cellulose nanocomposite, comprising biosynthesis of cellulose fibrils in situ using a growth medium comprising a polymer matrix material, wherein the production step involve integration of nanofibers with the dispersion step in order to make the nanocomposites (see page 3, lines 1-7 of paragraph no. [0017]). The cellulose nanofibers are dispersed within the composite (see page 5, lines 23-25 of paragraph no. [0055]).  In certain aspects of the method disclosed in the Laborie et al US publication, the polymer matrix comprises at least one of a group of compounds that may be selected as carboxymethyl cellulose (see  page 5, lines 32-34 of paragraph no. [0055]), which shows that the present of carboxymethyl cellulose as a component of a solid mixture comprising cellulose nanofibers is known in the art.  It is also within the skill of a technician to adjust the viscosity of carboxymethyl cellulose to a desire value before adding the solution of carboxymethyl cellulose to a mixture.  It is noted that instant Claim 10 is drawn to a process step, which does not impart patentability to a product that is not patentable distinguished over the prior art. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Graveson et al WO publication with the teaching of the Laborie et al US publication to reject the instant claims since both references disclose solid material comprising cellulose nanofibers.
.
Response to Arguments
Applicant’s arguments with respect to Claims 4 and 10 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Allowable Subject Matter
Claims 5-7 are allowed.

The following is a statement of reasons for allowance:  The reason for allowance is that the prior art of record does not disclose a process of preparing a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer, wherein the process does not comprise a step of freeze-drying.

Summary
	Claims 5-7 are allowed; Claims 1-4 and 8-10 have not been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623